Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,856,320 B2 to Jung et al. (hereinafter as Jung).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims 1-20 of the Jung Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Jung discloses a method comprising: 
a first bandwidth part configuration for a first downlink bandwidth part and a second bandwidth part configuration for a second downlink bandwidth part (see claim 1, col. 40, lines 31-34), 
an indication to receive downlink signals and channels in the first downlink bandwidth part (see claim 1, col. 40, lines 35-36), 
wherein a control resource set and a corresponding search space are configured for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part in the second bandwidth part configuration (see claim 1, col. 40, lines 37-41), and 
physical downlink control channel candidates are monitored on the control resource set according to the corresponding search space in the first downlink bandwidth part (see claim 1, col. 40, lines 42-45); and 
a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space (see claim 1, col. 40, lines 46-52).
The claims of Jung may not explicitly show the transmitting side of the method steps above.
However, Jung teaches the receiving side of the same method steps with the remaining claim elements are the same as before (see claim 1, col. 40, lines 31-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 to include the transmitting side of the method steps by simply substituting the receiving side of Jung’s method claim with a transmitting side so that it would provide the predictable result of the transmitting end of the invention.

Regarding claim 2, Jung discloses the method of claim 1, further comprising transmitting a physical downlink shared channel carrying a common control message according to the downlink control information of the physical downlink control channel (see claim 2, col. 40, lines 53-56).

Regarding claim 3, Jung discloses the method of claim 2, wherein the common control message comprises a broadcast system information message, a paging message, a random access response message, a contention resolution message, or some combination thereof (see claim 3, col. 40, lines 57-61).

Regarding claim 4, Jung discloses the method of claim 1, wherein the first downlink bandwidth part is an active downlink bandwidth part and the second downlink bandwidth part is an initial downlink bandwidth part (see claim 4, col. 40, lines 62-65).

Regarding claim 5, Jung discloses the method of claim 1, further comprising transmitting, on the physical downlink control channel, user equipment-specific downlink control information (see claim 5, col. 40, lines 66-67, col. 41, lines 1-3).

Regarding claim 6, Jung discloses the method of claim 1, wherein the first bandwidth part configuration does not include information of the control resource set, the first and second downlink bandwidth parts at least partially overlap in frequency, and the control resource set is within an overlapped bandwidth of the first and second downlink bandwidth parts (see claim 6, col. 41, lines 4-9).

Regarding claim 7, Jung discloses the method of claim 6, further comprising simultaneously transmitting the physical downlink control channel on the control resource set according to the corresponding search space and at least one of the downlink signals and channels of the first downlink bandwidth part (see claim 7, col. 41, lines 10-14).
Regarding claim 8, Jung discloses the method of claim 6, wherein the first and second downlink bandwidth parts have a same numerology, and the numerology comprises at least a subcarrier spacing and a cyclic prefix length (see claim 8, col. 41, lines 15-19).

Regarding claim 9, Jung discloses the method of claim 1, wherein an association between a given random access channel resource of an uplink bandwidth part in an uplink carrier of a cell and a given control resource set and a corresponding search space of a downlink bandwidth part of a downlink carrier of the cell for the type of physical downlink control channel common search space is indicated based on a bandwidth part identity, and the type of physical downlink control channel common search space is a common search space for reception of a random access response message and a contention resolution message (see claim 11, col. 41, lines 43-53).

Regarding claim 10, Jung discloses the method of claim 1, further comprising:
transmitting a third bandwidth part configuration for a first uplink bandwidth part and a fourth bandwidth part configuration for a second uplink bandwidth part, wherein the first uplink bandwidth part and the first downlink bandwidth part have a first bandwidth part identity, and the second uplink bandwidth part and the second downlink bandwidth part have a second bandwidth part identity (see claim 12, col. 41, lines 54-62); and
transmitting an indication to transmit uplink signals and channels in the first uplink bandwidth part (see claim 12, col. 41, lines 63-64).

Regarding claim 11, Jung discloses the method of claim 10, wherein the first uplink bandwidth part is an active uplink bandwidth part and the second uplink bandwidth part is an initial uplink bandwidth part (see claim 13, col. 42, lines 14-17).

Regarding claim 12, Jung discloses the method of claim 1, further comprising transmitting a downlink control information format or a dedicated radio resource control signaling that orders a user equipment to perform contention-free or contention-based random access, wherein the downlink control information format or the dedicated radio resource control signaling includes an indication of a random access channel configuration for which the user equipment transmits at least one physical random access channel preamble (see claim 14, col. 42, lines 18-26).

Regarding claim 13, Jung discloses an apparatus comprising: 
a first bandwidth part configuration for a first downlink bandwidth part and a second bandwidth part configuration for a second downlink bandwidth part (see claim 15, col. 42, lines 29-32);
an indication to receive downlink signals and channels in the first downlink bandwidth part (see claim 15, col. 42, lines 33-34), 
wherein a control resource set and a corresponding search space are configured for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part in the second bandwidth part configuration (see claim 15, col. 42, lines 35-40), and 
physical downlink control channel candidates are monitored on the control resource set according to the corresponding search space in the first downlink bandwidth part (see claim 15, col. 42, lines 41-44); and
a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space (see claim 15, col. 42, lines 45-51).
The claims of Jung may not explicitly show the transmitter for performing the transmitting side of the functions above.
However, Jung teaches a receiver for performing the receiving side of the same method steps with the remaining claim elements are the same as before (see claim 15, col. 42, lines 27-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 13 to include a transmitter for performing the transmitting side of the method steps by simply substituting the receiving side of Jung’s apparatus claim with a transmitting side so that it would provide the predictable result of the transmitting end of the invention.

Regarding claim 14, Jung discloses the apparatus of claim 13, wherein the transmitter transmits a physical downlink shared channel carrying a common control message according to the downlink control information of the physical downlink control channel (see claim 16, col. 42, lines 52-55).

Regarding claim 15, Jung discloses the apparatus of claim 14, wherein the common control message comprises a broadcast system information message, a paging message, a random access response message, a contention resolution message, or some combination thereof (see claim 3, col. 40, lines 57-61).

Regarding claim 16, Jung discloses the apparatus of claim 13, wherein the first downlink bandwidth part is an active downlink bandwidth part and the second downlink bandwidth part is an initial downlink bandwidth part (see claim 17, col. 42, lines 56-59).

Regarding claim 17, Jung discloses the apparatus of claim 13, wherein the transmitter transmits, on the physical downlink control channel, user equipment-specific downlink control information (see claim 18, col. 42, lines 60-64).

Regarding claim 18, Jung discloses the apparatus of claim 13, wherein the first bandwidth part configuration does not include information of the control resource set, the first and second downlink bandwidth parts at least partially overlap in frequency, and the control resource set is within an overlapped bandwidth of the first and second downlink bandwidth parts (see claim 19, col. 42, lines 65-67, col. 43, lines 1-3).

Regarding claim 19, Jung discloses the apparatus of claim 18, wherein the transmitter simultaneously transmits the physical downlink control channel on the control resource set according to the corresponding search space and at least one of the downlink signals and channels of the first downlink bandwidth part (see claim 7, col. 41, lines 10-14).
Regarding claim 20, Jung discloses the apparatus of claim 18, wherein the first and second downlink bandwidth parts have a same numerology, and the numerology comprises at least a subcarrier spacing and a cyclic prefix length (see claim 20, col. 43, lines 4-7).

Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method, including:
“wherein a control resource set and a corresponding search space are configured for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part in the second bandwidth part configuration, and physical downlink control channel candidates are monitored on the control resource set according to the corresponding search space in the first downlink bandwidth part; and 
transmitting a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space” in combination with other recited elements in claim 1.


The present application also relates to an apparatus, including:
“wherein a control resource set and a corresponding search space are configured for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part in the second bandwidth part configuration, and physical downlink control channel candidates are monitored on the control resource set according to the corresponding search space in the first downlink bandwidth part; and
transmits a physical downlink control channel on the control resource set according to the corresponding search space in the first downlink bandwidth part, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space” in combination with other recited elements in claim 13.

The closest prior art, Panasonic (DCI size alignment in CSS, 3GPP TSG RAN WG1 Meeting #92, R1-1802506), teaches receiving RRC signaling to indicate downlink signals in the configured BWPs. Panasonic also teaches different bandwidth parts are used for different UEs, and certain DCI formats such as 0-0/0-1 are used and monitored in the common search space.
A first related art, Kim et al. (US Publication 2018/0332505 A1), teaches a communication method and system in which the system transmits configuration information to a terminal for configuring a plurality of bandwidth parts for the terminal, wherein at least one resource control set is configured for each of the plurality of bandwidth parts, respectively.  Kim also teaches transmitting information for changing a first bandwidth part to a second bandwidth part, and transmitting DCI to the terminal in at least one control resource set corresponding to the second bandwidth part.
A second related art, Circik et al. (US Publication 2020/0100311 Al), teaches switching a first downlink BWP to a second downlink BWP identified and/or indicated by a second downlink BWP index if the wireless device initiates a contention-based random access procedure for a beam failure recovery of the first downlink BWP.
A third related art, Babaei et al. (US Publication 2020/0100170 Al), teaches a wireless device that receives first configuration parameters of a first bandwidth part and a second bandwidth part, and a first downlink DCI that indicates switching from the first bandwidth part to a second bandwidth part.
However, Panasonic does not anticipate or make obvious the aforementioned claim features of the base claims above, and it is further recognized by the examiner that none of Kim, Circik, and Babaei has an earlier effective filing date than that of the instant application.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471